Citation Nr: 1522193	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected low back disability.  

3.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the May 2012 decision, the RO denied service connection for peripheral neuropathy of the bilateral upper extremity and peripheral neuropathy of the right lower extremity (claimed as numbness of the right lower extremity).  In September 2012, the RO awarded a 20 percent rating for left leg radiculopathy and denied a TDIU. 

In November 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing transcript has been associated with the record.  The record was held open for 60 days until January 24, 2015 to allow for the Veteran to submit additional evidence.  In January 2015, the Veteran submitted additional VA treatment records dated through November 2014.  Although the Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of these records pursuant to 38 C.F.R. § 20.1304(c) (2014), the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeals were received in May 2013 and June 2013, and he has not explicitly requested AOJ consideration.  In turn, a waiver of this additional evidence was not necessary.  Thus, the Board may properly consider such evidence.  

The Board observes that the AOJ has characterized the claim for service connection for the right lower extremity as peripheral neuropathy, to include as due to exposure to herbicides.  However, at the Board hearing, the Veteran clarified that he was actually seeking a separate evaluation for radiculopathy of the right lower extremity as a neurological abnormality associated with his service-connected low back disorder.  As such, the Board has recharacterized the issue as set forth on the front page of this decision.  

As a final preliminary matter, this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy, entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected low back disability, and entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From June 8, 2011, the date of claim, Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

Effective June 8, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

By way of background, the Veteran has asserted that he last worked full time in 2002, although he continued to work part time until 2011.  His last full time employment was as a technical director at a University theatre department.  The Veteran asserts that this position was a physically demanding job, and he is unable to continue such work due to his service-connected low back and left leg disabilities.  He also asserts that his service-connected disabilities prevent him from performing any type of sedentary work.  

By way of background, the Veteran was previously denied a TDIU in a June 2009 rating decision.  The Veteran did not initiate an appeal from that determination and new and material evidence was not submitted within one year.  As such, that decision is final with respect to this matter.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2014)].

On June 8, 2011, the Veteran filed a new claim for a TDIU.  As such, the Board must determine whether the Veteran met the criteria for TDIU from the date of his current claim.  The Board observes, however, that, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

As of June 8, 2011, the Veteran was service-connected for coronary artery disease, at that time rated as 30 percent disabling; lumbar degenerative disc disease with post lumbar laminectomy, rated as 40 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; left leg radiculopathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and scar of the lumbar spine, also rated as noncompensable.  

As of the date of claim, the Veteran had one disability rated at 40 percent disabling (his lumbar spine disability) and his total combined rating was 80 percent.  See 38 C.F.R. § 4.25.  As such, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of the date of claim.  38 C.F.R. § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation as of the date of his current claim.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In connection with his current claim, the Veteran was afforded VA examinations in November 2011 to evaluate the severity of his service-connected disorders.  With respect to the Veteran's mental disorder examination, he denied any occupational impact and the examination indicated mild to moderate symptoms of PTSD, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routing behaviour, self-care, and conversation.  

At a general medical examination, the Veteran reported that he could no longer do his job duties because of his left lower extremity pain.  Specifically, he could not do the necessary lifting and climbing.  He also had a lifting limitation of 20 pounds secondary to pain and climbing ladders was extremely painful.  The examiner opined that the Veteran's left lower extremity sciatic nerve pain prevented him from securing or following a substantially gainful occupation.  The Veteran had chronic pain and numbness that limited his mobility and lumbar range of motion, which would make him unable to work in occupations requiring physical labor, such as his previous occupation.  The examiner concluded that the Veteran would likely be able to maintain substantially gainful employment in many sedentary occupations.  The examiner also determined that the Veteran's ischemic heart disease did not impact his ability to work.  In a December 2011 addendum opinion, the examiner indicated that the Veteran's claims file had been reviewed, but there were no changes to the examination report. 

The Veteran was afforded additional VA examinations in June 2012.  Again, the examiner indicated that the Veteran's spine and left lower extremity impacted his ability to work because the Veteran did light settings and he was unable to lift or climb ladders any longer.  The Veteran was also afforded VA examination in June 2012 to determine the severity of his service-connected hearing loss and tinnitus.  On audiological evaluation, the examiner indicated that the Veteran's hearing loss impacted his ability to work because he reported having problems with female voices and sometimes was unable to understand speech.  The Veteran's tinnitus also impacted his ability to work because the ringing was "annoying" at times.  

However, in an August 2012 addendum opinion, the audiologist indicated that it was not at least as likely as not that hearing loss and tinnitus prevented the Veteran from seeking or maintaining gainful employment.  Although the Veteran's hearing loss may cause trouble working well in noisy environments, which required to often use non face-to-face communications equipment or in jobs that required a great deal of attention to high pitched sounds.  

Another addendum opinion was provided in August 2012 where the examiner again opined that it was clear that the Veteran would have difficulty attaining and maintaining employment in an area that required physical labor due to his lower back condition and the left lower extremity involvement.  However, it is unclear why he would be unable to attain or maintain gainful employment in a sedentary position due to his lower back and left lower extremity or his coronary artery disease.

Importantly, in statements of record and at the Board hearing, the Veteran reiterated that he was employed full time in 2002 as a technical director in the theatre department, which was strenuous in nature.  His duties included working sets, painting, building sets, and directing.  In sum, he asserted that he was unable to work at his previous occupation as a technical theatre director because it was a physically demanding job that required climbing ladders and other physical activities that he was unable due perform due to his service-connected physical disabilities.  He further indicated that he had shortness of breath due to his coronary artery disease.  The Veteran also asserted that he was unable to work in sedentary positions because he constantly had to change positions and could not sit for long periods of time due to pain caused by his service-connected back and left lower extremity numbness.  He stated that his PTSD affected his employment as well because he had trouble sleeping and problems concentrating.  

After reviewing the totality of the evidence, the Board finds that the evidence of record clearly shows that the Veteran could not return to his previous employment as a technical theatre director due to his inability to perform the physically demanding tasks caused by the functional impairment of service-connected low back and left lower extremity disabilities.  Again, the 2011 and 2012 VA examiners determined that he could not perform occupations requiring physical labor.  Moreover, the Veteran himself has competently and credibly testified to his inability to do the physically demanding tasks of his former employment.  

However, the question remains whether the Veteran could perform sedentary employment as indicated by the VA examiners.  In this regard, when considering the totality of the functional impairment caused by the Veteran's service-connected disabilities, including his requirement to constantly change positions due to his service-connected low back and left lower extremity disabilities, his sleep difficulties and problems with concentration due to his PTSD, and his hearing impairment working in noisy environments, as well as taking into consideration the Veteran's work history, it would seem that the Veteran would also be precluded from sedentary employment.  Although the VA examiners indicated that the Veteran could work in sedentary positions, they offered no rationale for this finding; whereas, the Veteran provided competent and credible testimony concerning his functional impairments with respect to his ability to perform sedentary employment.  In sum, the Board finds that the medical evidence in conjunction with the Veteran's competent and credible hearing testimony shows that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment.    

Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities and that entitlement to TDIU is warranted.  38 U.S.C.A.  § 5107(b).  The Board also finds that the appropriate effective date is June 8, 2011, the date of claim.  The Board has considered whether there is evidence of unemployability the year prior to the receipt of such claim; however, the evidence during that year does not show that the Veteran was unable to maintain or sustain gainful employment.  The Board recognizes that he had previously filed claims for a TDIU that had been denied and was only minimally employed during this period.  However, treatment records and the Veteran's statements the year prior to not clearly address the functional impact his service-connected disabilities had on his work during this period.  As such, the appropriate effective date is the date of claim.  38 C.F.R. § 3.400.     


ORDER

A TDIU is granted, effective June 8, 2011, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the issue of entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy, the Veteran was most recently afforded a VA examination in June 2012.  However, in his November 2014 hearing testimony, he indicated that his disability had increased in severity since the last VA examination.  In this regard, he reported increasing numbness as well as requiring additional medication.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the November 2014 hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's left lower extremity radiculopathy.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Likewise, the Veteran has also asserted that he suffers from radiculopathy of the right lower extremity associated with his low back disorder.  Although the June 2012 VA examination found that the Veteran did not suffer from right lower extremity radiculopathy, at the Board hearing, the Veteran continued to report symptoms of numbness and pain associated with his right lower extremity.  As such, the Board finds that the VA examination should also address whether the Veteran has radiculopathy of the right lower extremity associated with his low back disorder. 

Moreover, the Veteran is seeking service connection for peripheral neuropathy of the upper extremities.  Again, the June 2012 VA examination found that the Veteran did not suffer from any neurological disorders of the upper extremities.  However, at the Board hearing, the Veteran testified that he continued to suffer from symptoms in both arms and received treatment for such at the VA.  The Board recognizes that the Veteran is competent to report such symptoms.  Moreover, the Veteran asserts that his neuropathy is due to exposure to herbicides.  The Veteran did service in Vietnam during the applicable time period and, thus, is presumed to have been exposed to herbicides.  See 38 C.F.R.  § 3.307(a)(6)(iii). 

Early onset peripheral neuropathy is a disease presumed to be due to exposure to herbicides, delayed onset chronic peripheral neuropathy, such as in this case, is not one of the diseases presumed to be due to exposure to herbicides under 38 C.F.R. § 3.309(e).  However, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Board finds that the Veteran should be afforded a VA examination to determine whether he has neuropathy of the upper extremities and, if so, whether it is related to exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79.

Lastly, the Veteran has reported receiving all of his treatment at the VA and he indicates that he receives treatment for his lower extremities every two months.  As noted above, he submitted treatment records dated through November 2014.  In light of the need to remand, VA treatment records dated from November 2014 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete VA treatment records from November 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  The Veteran should be scheduled for an appropriate VA nerves examination to address any radiculopathy of the right and left lower extremities associated with the Veteran's service-connected low back disability as well as peripheral neuropathy of the upper extremities.  The electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All medically indicated tests should be accomplished.  

The examiner should provide an assessment of the severity of radiculopathy of the left lower extremity, to include whether the Veteran suffers from moderately severe incomplete paralysis, severe incomplete paralysis or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the left lower extremity.  

The examiner should also determine whether the Veteran has radiculopathy of the right lower extremity associated with his back disability, and if so whether it is characterized by mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the right lower extremity.  

With respect to the Veteran's claim for peripheral neuropathy of the upper extremities, the examiner should determine whether he suffers from any neurological disorder of the upper extremities.  Then with respect to each diagnosed disorder, the examiner should opine whether it is at least as likely as not (i.e., probability greater than 50 percent) related to service, to include exposure to herbicides.

The examiner should offer a detailed rationale for all opinions proffered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


